DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear whether or not “conductors” in claim 6 is the same “conductors” in claim 1. For examination purposes it is considered as “the conductors”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by SH. Maeda (U. S. Patent Application: 2012/0018194, here after Maeda).
Claim 1 is rejected. Maeda teaches a method of processing a wiring substrate that includes a configuration in which conductors locally disposed on a substrate are coated with resin having inorganic members that form a filler and are dispersed in an organic member [abstract, fig. 9, 0030]. Maeda also teaches a de-smearing step which in fact an exposure to oxygen plasma conducted [0038], which in fact removes the organic member from a surface layer side of the resin by use of an ashing method [0038], and wash away exposed filler particles with high-pressure water cleaning process [0040] which is in fact a wet cleaning method for removing the inorganic members remaining the surface layer side of the resin from which the organic member is removed [0039-0041].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over SH. Maeda (U. S. Patent Application: 2012/0018194, here after Maeda), further in view of Masnobou Honda et al (U. S. Patent Application: 2010/0024983, here after Honda).

Claim 4 is rejected. Maeda teaches an ashing method used in removal of the organic member from the surface layer side of the resin (silicone)[0021], but does not teach ashing is carried out while applying high-frequency power to the substrate, and a bias RF output (W) density of high-frequency power is 0.2-0.6. Honda teaches etching organic material such as polysiloxane resin (silicone) while applying a second bais power to the substrate for further increases etching rate (in oxygen plasma)[0090, 0091, 0016], and teaches a second high-frequency electric power of high frequency and a power density of not higher than 0.566 W/Cm2 is applied the substrate[0017]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Maeda when substrate has a bias of high frequency, because it increasing the etching rate. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 2, because it increasing the etching rate even more.
	Claim 5 is rejected. Maeda teaches using oxygen gas for ashing (removing resin), but does not specifically teaches using mix gases. Honda teaches using mix gases for removing resin layer (siloxane resin) such as oxygen and nitrogen mixture [0091]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Maeda when the ashing(etching) gas is mixture of nitrogen d oxygen gas, because it is suitable gas for making plasma and removing resin(polysiloxane or silicone resin).
Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being anticipated by Eiji Takaike (U. S. Patent Application: 2009/0229872, here after Takaike), further in view of Satoshi Haruhara et al (Japanese Patent: 2010-001543, here after Haruhara).
Claim 1 is rejected. Takaike teaches a method of processing a wiring substrate [0062] that includes a configuration in which conductors(35) locally disposed on a substrate(72) are coated with resin having inorganic members(37) that form a filler and are dispersed in an organic member[fig. 7, 0105, 0106], the method comprising:
removing the organic member from a surface layer side of the resin by use of an ashing method[0107]. Takaike does not teach a wet cleaning step after ashing process. Haruhara teaches following the ashing process, by use of a wet cleaning method, the inorganic members (filler) remaining the surface layer side of the resin from which the organic member is removed to remove the filler material [page 9 last paragraph, page 7 last paragraph]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Takaike when the ashing 
Claim 2 is rejected as Takaike teaches removal of the organic member from the surface layer side of the resin is repeatedly carried out via the resin located at a position at which the conductors are covered therewith until surface layer portions of the conductors is observed[fig. 8, 0107]. Although Takaike does not teach repeatedly happening the resin removal process, however teaches the entire resin on top of conductor has been removed. Furthermore in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Takaike and Haruhara teach where the resin removal step repeatedly carried out via the resin located at a position at which the conductors are covered therewith until surface layer portions of the conductors is observed, because becasue splitting of one step into two, or more where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.
Claim 5 is rejected as Takaike taches process gas in ashing process comprising oxygen and CF4 [0110].
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Eiji Takaike (U. S. Patent Application: 2009/0229872, here after Takaike), and Satoshi Haruhara et al (Japanese Patent: 2010-001543, here after Haruhara), as applied to .
Claim 3 is rejected. Takaike teaches an ashing method used in removal of the organic member from the surface layer side of the resin by applying a bias, but does not teach the bias applies to the substrate [0110]. Honda teaches etching organic material such as resin silicone while applying bais power to the substrate increases etching rate( in oxygen plasma) when substrate has a bias of high frequency of 500-1500 W [0090, 0091, fig. 15]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Takaike when substrate has a bias of high frequency of 500-1500 W, because it increasing the etching rate.
Claim 4 is rejected. Takaike teaches an ashing method used in removal of the organic member from the surface layer side of the resin [0110], but does not teach ashing is carried out while applying high-frequency power to the substrate, and a bias RF output (W/cm2) density of high-frequency power is 0.2-0.6. Honda teaches etching organic material such as polysiloxane resin (silicone) while applying a second bais power to the substrate for further increases etching rate (in oxygen plasma)[0090, 0091, 0016], and teaches a second high-frequency electric power of high frequency and a power density of not higher than 0.566 W/Cm2 is applied the substrate[0017]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Takaike when substrate has a bias of high frequency, because it increasing the etching rate. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 2, because it increasing the etching rate even more.
	Claim 5 is rejected. Maeda teaches using oxygen gas for ashing (removing resin), but does not specifically teaches using mix gases. Honda teaches using mix gases for removing resin layer (siloxane resin) such as oxygen and nitrogen mixture [0091]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Maeda when the ashing(etching) gas is mixture of nitrogen d oxygen gas, because it is suitable gas for making plasma and removing resin(polysiloxane or silicone resin).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Eiji Takaike (U. S. Patent Application: 2009/0229872, here after Takaike), and Satoshi Haruhara et al (Japanese Patent: 2010-001543, here after Haruhara), as applied to claim 1 above, further in view of Mamoru Kurashina et al ( U. S. Patent Application: 2005/0109533, here after Kurashina).
Claim 6 is rejected. Haruhara teaches forming electrode layers on substrate surface [fig. 7], but does not teach forming seed layer. Kurashina taches forming conductor layers on a substrate when a seed layer forms under conductor layer with thickness of 500 nm [0080]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Takaike when 
a seed layer is formed which serves foundation used to form conductors in a layered, because it is suitable to form conductor(electrode) on surface of a substrate. In fact  structure has at least part thereof overlaps conductors having a surface layer portion that is exposed due to removal of the inorganic members, and

whether or not surfaces of the exposed conductors and a surface of resin surrounding the conductors are on a same plane is evaluated by measuring a surface profile of the seed layer(because the seed layer is very thin).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712